Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/21, 11/4/21, 2/3/22, 6/3/22, 6/17/22 were filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUANG et al. (U.S Patent Number 11,074,989).
The applied reference (‘989) has a common applicant (Micron Technology, Inc), common join inventors (same all inventors except for Xu Zhang in the instant application vs. John Zhang in the U.S. Patent Number 11, 074,989) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Compare at least independent claims 1, 9 and 17 of instant application to independent claims 1, 9 and 17 of US Patent 11,074,989 (HUANG et al) [US Application 16/079737].
Consider that all limitations of instant claims 1, 9 and 17 are met by HUANG et al ‘989 claims 1, 9 and 17; respectively with the exception of the last 3 lines “the first error handling mode being faster to complete than the second error handling mode.” 
This teaching is found in the specification of HUANG et al ‘989 (column 11 lines 24-41) or US 2021/0012851 (HUANG et al) [US Application 16/079737] (paragraph 0061).
All limitations of dependent claims 2-8, 10-16 and 18-20 are also met by HUANG et al. ‘989 claims 2-8, 10-16 and 18-19, 21; respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JO et al. (US 2021/0193246) disclose a memory system performs Error Correcting Code (ECC) decoding on data read from a plurality of target memory cells of a memory device, determines whether to update a read bias used in read operations of the memory device according to results of the ECC decoding, and then may update a value of the read bias based on result data produced by the ECC decoding and the number of data bits corrected by the ECC decoding, thereby optimizing the read bias value according to a change in a threshold voltage distribution of the memory cell, and increasing the likelihood of success of the ECC decoding.
LEE (US 2018/0107540) discloses an operation method of a data storage apparatus includes performing a first read operation using an optimal read voltage on read-failed memory cells, performing ECC decoding operation on read data, performing a second read operation using an oversampling read voltage on the read-failed memory cells when the ECC decoding operation fails, determining whether potential error memory cells which are turned on through the optimal read voltage and are turned off through the oversampling read voltage are present in the read data, determining whether neighboring memory cells which share a bit line with the potential error memory cells and are coupled to neighboring word lines are in erased state when the potential error memory cells are present, and inverting bit values corresponding to the potential error memory cells in the read data from the read-failed memory cells through the first read operation when neighboring memory cells are in erased state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824